Case 1:20-cv-11311-ADB Document 2-1 Filed 07/13/20 Page 1 of 2




            Exhibit A:
       List of Declarations
     Case 1:20-cv-11311-ADB Document 2-1 Filed 07/13/20 Page 2 of 2


Exh. 1: Decl. of Jane Mcbride Gates (Connecticut State Colleges and Universities)
Exh. 2: Decl. of Thomas C. Katsouleas (University of Connecticut)
Exh. 3: Decl. of Pericles Lewis (Yale University)
Exh. 4: Decl. of Jonathan Lee (Chicago State University)
Exh. 5: Decl. of Gianmario Besana (Depaul University)
Exh. 6: Decl. of Ryan Hendrickson (Eastern Illinois University)
Exh. 7: Decl. of Cheryl F. Green (Governors State University)
Exh. 8: Decl. of Dr. Aondover Tarhule (Illinois State University)
Exh. 9: Decl. of Rev. D. Scott Hendrickson, S.J. (Loyola University of Chicago)
Exh. 10: Decl. of Dennis Rome, Ph.D. (Northeastern Illinois University)
Exh. 11: Decl. of Beth Ingram (Northern Illinois University)
Exh. 12: Decl. of Annelise Riles (Northwestern University)
Exh. 13: Decl. of Martin Berger (School of the Art Institute of Chicago)
Exh. 14: Decl. of Meera Komarraju (Southern Illinois University Carbondale)
Exh. 15: Decl. of P. Denise Cobb (Southern Illinois University Edwardsville)
Exh. 16: Decl. of Ka Yee C. Lee (University of Chicago)
Exh. 17: Decl. of Timothy L. Killeen (University of Illinois System)
Exh. 18: Decl. of Mark Mossman (Western Illinois University)
Exh. 19: Decl. of Jay A. Perman (University System of Maryland)
Exh. 20: Decl. of Richard Doherty (Association of Independent Colleges & Universities
         in Massachusetts)
Exh. 21: Decl. of Jean Morrison (Boston University)
Exh. 22: Decl. of James Rooney (Greater Boston Chamber of Commerce)
Exh. 23: Decl. of Tom Sannicandro (Massachusetts Association of Community Colleges)
Exh. 24: Decl. of Vincent A. Pedone (Massachusetts State Universities)
Exh. 25: Decl. of Kenneth W. Henderson (Northeastern University)
Exh. 26: Decl. of Katherine S. Newman, Ph.D. (University of Massachusetts)
Exh. 27: Decl. of Ron Anderson (Minnesota State Colleges and Universities)
Exh. 28: Decl. of Stephen G. Wells (New Mexico Institute of Mining and Technology)
Exh. 29: Decl. of Kyle Thomas (State of Oregon Higher Education Coordinating
         Commission)
Exh. 30: Decl. of J. Michael Gower (Rutgers University)
Exh. 31: Decl. of Mary R. Jeka (Tufts University)
Exh. 32: Decl. of Brad Lee Van Den Elzen, Ph.D. (University of Wisconsin – Stevens
         Point)
Exh. 33: Decl. of D. Scott Pierson (University of Wisconsin – Stout)
Exh. 34: Decl. of Jennifer Gruenewald (University of Wisconsin – Milwaukee)
Exh. 35: Decl. of Marcella David (Columbia College Chicago)
Exh. 36: Decl. of Kim Howard (University of Vermont and State Agricultural College)
Exh. 37: Decl. of Anne M. Bensky (University of Wisconsin – Madison)
Exh. 38: Decl. of Rochelle Walensky, M.D., Mph
Exh. 39: Decl. of William U. Latham, Ph.D (University of the District of Columbia)
Exh. 40: Decl. of David Clubb (Virginia Polytechnic Institute)
